Title: From George Washington to William Darke, 14 October 1796
From: Washington, George
To: Darke, William


                        
                            Dear Sir, 
                            Mount Vernon 14th Oct. 1796
                        
                        Through you I beg leave to transmit the enclosed answer to the Address which
                            came under your cover to me yesterday.
                        As the printed copy announces it to be from "the Inhabitants
                            of Berkeley County" without noticing, particularly, the Officers of Militia. I was at a loss
                            in what manner to make my response; for if the printed part only should be published, it
                            would be difficult to account for my introducing them in the
                            answer—and if the writing at the foot of the Address should appear the omission of them would
                            be as hard to account for—I have therefore, sent two draughts; One to
                            suit each case. The other to be destroyed. With great esteem & regard I am Dear Sir
                            Your Obedt Servant
                        
                     Enclosure
                                                
                            
                                 Citizens and Militia
                                Gentlemen,
                                United States 14th October 1796
                            
                            With a grateful heart I received your friendly and affectionate Address, of
                                the 30th Ultimo.
                            No Satisfaction in my retirement can exceed that, of meeting the esteem and
                                affection of good men and lovers of our Country, in return for my endeavours to serve
                                it.
                            The approbation of my fellow-Citizens, is the only reward I ever sought,
                                for any services I could render. Next to the continued prosperity, & happiness
                                of these United States, it would be the highest gratification my mind is susceptible of;
                                and if I have obtained yours, it will be a source of pleasing reflection while I remain
                                among you.
                            For the benevolent Sentiments you have been pleased to express for me, I
                                offer you my sincere thanks; and pray you to accept my best wishes for your welfare.
                            
                        
                        
                    